The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The jury could have reasonably concluded that when defendant beat the victim with the handle of a machete, resulting in multiple injuries, this object constituted a dangerous instrument under the circumstances in which it was used, within the meaning of Penal Law § 10.00 (13).
We perceive no basis for reducing the sentence. Concur— Acosta, J.P., Saxe, Moskowitz and Feinman, JJ.